DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Trisha Adamson on 11/2/21 and 11/5/21.
The application has been amended as follows: 
IN THE SPECIFICATION:
The abstract has been amended as follows:
A conformable wound dressing system  that includes a backing and a dressing support layer. The backing has a first major surface, a second major surface opposite the first major surface, a perimeter that includes first and second lateral edges extending from a first end to a second end, and a longitudinal axis extending form the first end to the second end. An adhesive is on the first major surface and a dressing support layer is on the second major surface. The dressing support layer  has a first section and second 

IN THE CLAIMS:
The claims have been amended as follows:
1. A wound dressing system, comprising:
an elastic film backing, the backing comprising a first major surface, a second major surface opposite the first major surface, a perimeter that includes first and second lateral edges extending from a first end to a second end, a longitudinal axis extending  from the first end to the second end;
an adhesive on the first major surface of the backing; and
a dressing support layer on the second major surface of the backing  comprising juxtaposed first and second sections, 
 the first section having a medial portion extending from the first end to the second end and four spokes extending perpendicularly from the medial portion  towards the first and second lateral edges;
the second  section having a medial portion extending from the first end to the second end and four spokes extending perpendicularly from the medial portion  towards the first and second lateral edges,
wherein the first section is disconnected and spaced apart from the second section to define a gap between the first and second sections that extends  from the first end of the backing to the second end of the  backing; and
wherein the four spokes of the first section comprise a first outer spoke extending substantially to and along the perimeter at the first end, a second outer spoke extending substantially to and along the perimeter at the second end, and two spaced-apart inner spokes disposed therebetween; and 
wherein the four spokes of the second section comprise a first outer spoke extending substantially to and along the perimeter at the first end, a second outer spoke extending substantially to and along the perimeter at the second end, and two spaced-apart inner spokes disposed therebetween.

CANCEL claims 2-8

10. The wound dressing system of claim 1, wherein at least one of the four spokes of the first section comprises a visible indicia extending along a path.

11. The wound dressing system of claim 1, wherein at least one of the four spokes of the first section comprises an area of weakness extending along a path.

13. The wound dressing system of claim  1, wherein each of the two spaced-apart inner spokes of the first section and each of the two spaced-apart inner spokes of the second section comprises an area of weakness extending along a path.

Allowable Subject Matter
s 1 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include the same allowable subject matter as claim 1 in application no 15107490 and, therefore, is allowed for the same reasons as provided in that case (see Allowability Notice for application no 15107490 dated 11/27/19). 
Specifically, the following subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record: the prior art of record fails to fairly teach or suggest a dressing support layer comprising juxtaposed first and second sections with a gap between the first and second sections wherein each of the first and second sections comprises a medial portion and four spokes extending perpendicularly therefrom wherein the four spokes comprise a first outer spoke extending substantially to and along the perimeter at the first end, a second outer spoke extending substantially to and along the perimeter at the second end, and two spaced-apart inner spokes disposed therebetween; in combination with the other elements of the claim. 
The closest prior art of record is Liedtke (US Pat Appl Pub No 2004/0162512) which discloses a wound dressing 10 having a support layer 16 comprising juxtaposed first and second sections (support 16 is divided into two juxtaposed sections separated by a joint 28 as shown i.e. in figure 1) defining a gap between the sections (opening at center 19 shown in figure 1) and at least four spokes (the support layer is configured with "extensions" i.e. extensions 18). Liedtke does not, however, disclose in either embodiment a dressing support layer configured with four extensions that are aligned perpendicularly to the medial portion. Additionally, there are no extensions in the dressing support layers that extend substantially to and along the perimeter of the dressing. Thus, for at least these reasons, Liedtke fails to fairly teach or suggest a dressing support layer as recited in independent claim 1.
Claims 9-14 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786